This is an appeal from a judgment of the Supreme Court. The suit was upon a promissory note made by the defendant. The answer was struck as sham. It appears that the defendant's husband was indebted to the plaintiff bank upon five demand collateral notes. The collateral being insufficient and the defendant's husband being unable to make payment in whole or part, or furnish more security, the defendant made her note for $5,000 payable in one month. This note was endorsed by her husband, and was then discounted by the bank and the proceeds credited upon the husband's demand loans. The $5,000 note was thereafter renewed from time to time, and finally the note in suit for $4,300 was given.
The forbearance of the bank was of obvious benefit to the defendant and her husband. There is not a scintilla of proof to suggest that the transaction was intended to deceive the bank examiners or anyone else. The transaction was carried on in the usual course of business and the records of the bank faithfully reveal the exact transaction. The bank, holding an insufficiently secured loan, obtained such advantage as it could. The defendant secured time for her husband to pay his honest debts. The proofs indicate not only that there was a good and valid consideration for the note, but that there was no illegality whatever in the transaction.
The judgment is affirmed. *Page 347
For affirmance — PARKER, LLOYD, CASE, BODINE, BROGAN, HEHER, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, JJ. 11.
For reversal — None.